EXHIBIT 16.1 LETTER ON CHANGE IN CERTIFYING ACCOUNTANT FROM RBSM LLP RBSM LLP NEW YORK, NY January 9, 2012 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Debt Resolve, Inc. (the “Company”) Form 8-K/A dated January 9, 2012 and are in agreement with the statements relating only to RBSM LLP contained therein. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/RBSM LLP
